Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation entered into between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the Plaintiff and the Assistant Attorney General for the United States that the merchandise marked “A” and initialed JJO’C by Examiner J. J. O’Connor Jr. consists of Paraehlormetacresol, a coal-tar chemical, appraised on the basis of United States value as defined in Section 402(c), Tariff Act of 1930, as Amended, at $0.8166 per pound plus packing.
IT IS FURTHER STIPULATED AND AGREED that the correct United States value, defined as aforesaid, is $0.8166 per pound net packed, and that this appeal for reappraisement be submitted on this stipulation and limited to the item marked “A” as aforesaid.
On the agreed facts, I find and hold United States value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper value of the merchandise herein involved and that such value is $0.8166 per pound, net, packed.
As to all other merchandise, the appeal is dismissed.
Judgment will issue accordingly.